TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-11-00867-CV
                                     NO. 03-12-00078-CV



                                   Wendy Rogers, Appellant

                                                v.

State of Texas; Eduardo Espinosa, Receiver of Retirement Value, LLC; Donald R. Taylor,
       Receiver of Hill Country Funding, LLC, a Texas Limited Liability Company;
    and Hill Country Funding, LLC, a Nevada Limited Liability Company, Appellees



   FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
  NO. D-1-GV-10-000454, HONORABLE GISELA D. TRIANA-DOYAL, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Wendy Rogers has notified this Court that she no longer wishes to pursue these

appeals and has filed unopposed motions to dismiss them. Rogers’s counsel states that he has

conferred with counsel for the State of Texas, Retirement Value’s receiver, Hill Country Funding’s

receiver, and Michael McDermott, who do not oppose these motions. We grant the motions and

dismiss the appeals. See Tex. R. App. P. 42.1(a).



                                             __________________________________________

                                             Jeff Rose, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed on Appellant’s Motions

Filed: December 14, 2012